Herbert, J.
1. Patrons and prospective customers upon the premises of a shopping center are invitees and the shopping center owner owes such invitees the common-law duty to exercise ordinary care for their safety.
*1032. The common-law duty of the owner of a shopping center to exercise ordinary care for the safety of its invitees is that degree of care which an ordinary reasonable and prudent person exercises, or is accustomed to exercise, under the same or similar circumstances.
3. All the attendant circumstances must be considered in order to determine whether a sidewalk in a shopping center is reasonably safe for the use of invitees and such determination does not depend solely upon the matter of variation in the height of adjacent blocks in such sidewalk.
Judgments affirmed.
Corrigan, Schneider and Brown, JJ., concur.
Taft, C. J., Matthias and O’Neill, JJ., dissent.
Corrigan, J., of the Eighth Appellate District, sitting for Zimmerman, J.